Citation Nr: 1108881	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the Veteran submitted a timely notice of disagreement (NOD) with respect to a January 19, 2007, rating decision on the issue of entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 to March 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 determination of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The RO issued a rating decision in January 2007 denying a claim of service connection for hypertension; the Veteran was notified of this determination by a January 2007 cover letter. 

2.  In July 2007, the RO received a letter from the Veteran in which he expressed disagreement with the January 2007 rating decision and desire to contest the result.  


CONCLUSION OF LAW

The Veteran filed a timely NOD in response to the January 2007 rating decision denying the claim of service connection for hypertension.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.200, 20.201, 20.300, 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he timely filed a NOD disagreeing with a January 2007 rating decision's denial of service connection for hypertension.  

An appeal consists of a timely filed NOD in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the NOD must make that clear.  38 C.F.R. § 20.201.

"[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  A broad NOD may confer appellate jurisdiction over all the issues adjudicated in a rating decision.  A "narrow or specific NOD," by comparison, may limit appellate jurisdiction to the issue(s) specifically identified in the NOD.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  All communications should be liberally construed.  See id. at 561-62.  The Court has made clear that the VA adjudication process "'is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants.  See Percy v. Shinseki,  23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009).  

The NOD must be filed with the Department of Veterans Affairs office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable Department of Veterans Affairs records have been transferred to another Department of Veterans Affairs office.  In that case, the NOD or Substantive Appeal must be filed with the Department of Veterans Affairs office which has assumed jurisdiction over the applicable records.  38 C.F.R. § 20.300.

The NOD must be filed at the agency of original jurisdiction within one year from the date that that agency mailed notice of the determination to the Veteran.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).   

Whether a NOD has been filed on time is an appealable issue.  38 C.F.R. § 19.34.  

In the present case, the Board finds that the Veteran timely filed a NOD disagreeing with the RO's January 2007 rating decision denying service connection for hypertension. 

The record shows that the RO issued a rating decision on January 19, 2007, denying the Veteran's claim of service connection for hypertension.  He was notified of this determination by a cover letter dated January 25, 2007.  

On July 12, 2007, the RO received a letter from the Veteran's attorney.  The letter references the Veteran's name and claims file number.  The subject line of the letter states "Notice of Disagreement, Declaration of Representation and Privacy Act Request."  The body of the letter, in pertinent part, states "Enclosed is a Notice of Disagreement" with your decision of January 19, 2007, in the above-referenced case."  In the next paragraph, the attorney wrote, in part, "Also enclosed are copies of . . . additional medical evidence in support of" an unrelated claim.  Later in the letter, the attorney requested that the RO "provide the [V]eteran with a Statement of the Case as to all appealed issues as soon as possible."  

Attached to the attorney's July 2007 letter is a communication signed by the Veteran himself.  The body of the Veteran's consists of only one paragraph, which states:  "I am dissatisfied with your decision of January 19, 2007, and wish to appeal it to the Board of Veterans' Appeals (BVA).  Please send me a Statement of the Case as soon as possible."  

The Board finds that the Veteran's July 2007 letter constitutes a valid NOD as to all issues adjudicated in the January 2007 rating decision, including the issue of service connection for hypertension.  Importantly, the Veteran specifically identified his letter as an NOD.  Furthermore, he expressed disagreement with the July 2007 rating decision and a desire to contest the result.  Although he did not identify hypertension (or any specific issues) with which he disagreed, his July 2007 letter makes sufficiently clear that he was disagreeing with all determinations made in the January 2007 rating decision.  Thus it constitutes a valid NOD for the issue of service connection for hypertension.  See Maggitt, 202 F.3d at 1375.  

Because he filed a timely NOD, the issue of service connection for hypertension was placed in appellate status.  See 38 U.S.C.A. § 71059(a); 38 C.F.R. § 20.201; Jones v. Shinseki, 23 Vet. App. 122, 124 (2009); Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue was not subsequently withdrawn or subject to an appellate adjudication.  Therefore, the issue has remained pending in appellate status.  See 38 C.F.R. § 20.204; Jones, 23 Vet. App. at 124.  

The Board recognizes that the Veteran's attorney submitted another correspondence approximately two months later (dated September 19, 2007, and received by the RO on September 21, 2007).  In this second letter, the attorney commented that the letter was intended to "supplement[] my notice of disagreement."  He went on to write that after reviewing the Veteran's claims file the "following are the specific issues and reasons [the Veteran] disagrees with your decision."  The attorney then identified and discussed eight specific issues denied in the January 2007 rating decision.  Hypertension was not listed, but, of note, the list included:  "5.  Service Connection for Diabetes Mellitus, Fatty Liver Disease and Refractive error."  

The Board finds that the September 2007 letter does not constitute a withdrawal of the appeal filed in July 2007.  In order to withdraw an appeal, a veteran must submit a withdrawal in writing, including his name, the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  Where the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety or list the issue(s) withdrawn from the appeal.  See 38 C.F.R. § 20.204(a).  

Here, the attorney's September 2007 letter does not satisfy the criteria to be considered a withdrawal of the appeal.  First, the September 2007 letter did not include a statement that the appeal was being withdrawn.  Second, the letter did not identify hypertension.  To the extent that there was a lack of clarity as to the meaning of the attorney's July 2007 letter after receiving the September 2007 letter, the RO did not then contact the Veteran or his attorney, as required by 38 C.F.R. § 19.26(b), requesting clarification of his intent. Therefore, the September 2007 letter does not constitute a withdrawal of the appeal initiated in July 2007 on the issue of service connection for hypertension.  

Subsequently, the Veteran's attorney submitted a letter in June 2008, in which he offered argument on other (unrelated) claims adjudicated in the January 2007 rating decision.  The attorney clarified that the Veteran "also continues his appeal as to all the other claims addressed in my September 2007 letter."  

Then, in a July 2008 letter, the attorney wrote that "In my letter of September 19, 2007, paragraph 5. contained an error.  The word 'Hypertension' was left out of this paragraph by mistake."  The attorney went on to characterize the omission as a "simple mistake."  The Board finds that the attorney's statement is consistent with the general nature of the NOD filed in July 2007, which expressed disagreement with all determinations in the January 2007 rating decision.  

For these reasons, the Board finds that the Veteran filed a timely NOD with respect to a January 19, 2007, rating decision regarding the issue of service connection for hypertension.  The appeal, to this extent, is granted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the issue turns on statutory interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  As the law and not the evidence is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  In any event, the Board's decision is fully favorable to the Veteran and thus any VCAA deficiency is deemed moot.



ORDER

The Veteran filed a timely notice of disagreement with respect to the January 2007 rating decision denying service connection for hypertension, and the appeal is granted to this limited extent.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


